Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


1.	Claims 1, 3-19 are pending. 

Election/Restrictions

2.	Applicant's election without traverse of Group I, claims 1, 3-7 and 16-19 in the reply filed on 12/1/2021 is acknowledged. 
Claims 8-15 are withdrawn for being drawn to non-elected inventions.
	Claims 1, 3-7 and 16-19 are examined on the merits.

The requirement is still deemed proper and is therefore made FINAL.


Specification
                  		
3.	The specification is objected to under 37 CFR 1.821(d) as failing to refer to a sequence by use of its sequence identifier preceded by “SEQ ID NO:”. The nucleotide sequences in Figures 16, 17, 19 should be individually identified as SEQ ID NO: respectively. Alternatively, the brief descriptions of those figures on pages 9-10 can be amended to recite the identifiers for individual sequence.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



4.	Claims 4 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The last step of the method in instant claims is inconsistent with the preamble. The last step only results in transforming the polynucleotide into in a susceptible plant, whereas the preamble states that the method is for generating plant resistant to fungal infection.

Conclusion

Claims 1, 3, 5-7 and 16-18 are allowed.
Claims 4 and 19 are rejected. 

 Instant claims are free of the prior art for the failure of the prior art to teach or fairly suggest the SEQ ID NO:1 as an enhancer. The closest prior art is US Patent NO. 7,365,185, which teaches SEQ ID NO:109669 having 58.2% identity to instant SEQ ID NO:1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/LI ZHENG/Primary Examiner, Art Unit 1662